            2:17-cr-20037-JES-JEH # 376                 Page 1 of 2                                                    E-FILED
                                                                                 Wednesday, 12 June, 2019 09:02:02 AM
                                                                                         Clerk, U.S. District Court, ILCD

                                   UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                              )
                                                       )
                             Plaintiff,                )
                                                       )
                    v.                                 )        Case No. 17-cr-20037-JES-JEH
                                                       )
BRENDT A. CHRISTENSEN,                                 )
                                                       )
                             Defendant.                )

                                                       ORDER
           Defendant Brendt A. Christensen has filed a Motion (Doc. 375) to Continue Based on the

Civil Suit Filed on Behalf of the Zhang Family Against Thomas G. Miebach, Jennifer R.

Maupin, and the Defendant. The civil suit was filed on June 7, 2019 on behalf of the family of

Ms. Zhang and against Defendant and two counselors at the University of Illinois Counseling

Center. See Dennen v. Miebach, No. 19-cv-2149 (C.D. Ill.). The Motion to Continue was filed on

June 12, 2019, an hour and a half before the scheduled start of the criminal trial in this matter. 1

           Defendant asks for a continuance until discovery closes in the civil case. In effect,

Defendant asks for what could be a two-year continuance. They allege mitigating evidence will

be produced in civil discovery, including but not limited to depositions, interrogatories, and

document production. Although it is true that Defendant may not have been able to depose the

two counselors named in the civil suit or propound interrogatories, the Defendant was able to

subpoena documents from the counseling center and will be able to call the two counselors to

testify at trial. Defendant has also secured an expert, Dr. Zoline, to testify about the counseling

Mr. Christensen received.



1
    Defense counsel informed the Court on the morning of June 11, 2019 that it would be filing a motion to continue.

                                                           1
        2:17-cr-20037-JES-JEH # 376             Page 2 of 2



        Given the timing of the requested continuance, the extensive preparation of both sides for

trial, the scheduling of witnesses for trial and the overall history and posture of the case to this

point, a request to indefinitely reschedule, or for any other delay in trial at this point, does not

serve the interests of justice. Accordingly, the Motion (Doc. 375) is respectfully DENIED.



                Signed on this 12th day of June, 2019.

                                                s/ James E. Shadid
                                                James E. Shadid
                                                United States District Judge




                                                   2
